     Case: 1:21-cv-02852 Document #: 25 Filed: 07/15/21 Page 1 of 1 PageID #:90

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Thomas Catenacci, et al.
                                   Plaintiff,
v.                                                      Case No.: 1:21−cv−02852
                                                        Honorable John Z. Lee
Lori Lightfoot
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 15, 2021:


        MINUTE entry before the Honorable John Z. Lee:Defendants' unopposed motion
for extension of time until 8/2/21 to file a responsive pleading [23] is granted. (ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
